DETAILED ACTION

The following is a final office action is response to communications received on 02/04/2022.  Claims 2-8 and 10-19 are currently pending and addressed below.  Claims 1, 9 & 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (1) one or more peg hole locators that extend inferiorly from the distal surface (claim 7) and the (2) indicia further comprise a mark to visually indicate a location of a tibial bearing component when coupled to the tibial prosthesis (claims 12 & 18), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, states “wherein the indicia that references the one or more pegs comprises one or more peg hole locators that extend inferiorly from the distal surface.”  The underlined limitation appears indefinite as it is unclear, and unillustrated, how the peg hole locator could extend from the distal surface.  Paragraph [0106] of the printed publication states “peg hole locators 108 correspond to the proper location for peg holes in tibia to receive pegs extending inferiorly from tibial plate of the tibial baseplate.”  For examination purposes, the examiner interprets claim 7 to read “ wherein the indicia that references the one or more pegs comprises one or more peg hole locators that correspond to pegs that extend inferiorly from the tibial baseplate’s distal surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 4-6, 10-14 & 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collazo et al. (US 5,782,925).

    PNG
    media_image1.png
    955
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    677
    media_image2.png
    Greyscale

Regarding Claim 2, Collazo teaches a system comprising: 
a tibial prosthesis (Col 3: lines 50-53 teaches a tibial implant) configured for implantation on a resected proximal surface of a tibia (31), the tibial prosthesis having one or more features including at least one of a home axis extending anterior-posterior (inherent axis extending in the AP direction) between a medial compartment and a lateral compartment, one or more pegs, and a chamfer; 
and a tibial trial component (15) for one or more of sizing or orienting the tibial prosthesis (Col 4: lines 57-65), the tibial trial component comprising: a distal surface configured for positioning on the resected proximal surface of the tibia (Fig 1); a proximal surface (16) generally opposite the distal surface; a periphery (17) extending generally between the distal surface and the proximal surface; and indicia (23) referencing the one or more features (i.e., the home AP axis) of the tibial prosthesis.
Regarding Claim 4, Collazo teaches wherein the periphery is sized and shaped to correspond to a periphery of the tibial prosthesis (Col 3: lines 50-53 teaches a tibial implant).
Regarding Claim 5, Collazo teaches wherein the trial tibial component (15) has a perimeter wall that defines the periphery in a substantially identical manner as a peripheral wall of the tibial prosthesis (Col 3: lines 50-53 teaches a tibial implant).  
Regarding Claim 6, Collazo teaches wherein the trial tibial component is one of a plurality of different sized trial tibial components each having a different size and geometrical configuration with respect to others and corresponding to a size and geometrical configuration of one of a plurality of different sized and shaped tibial prostheses (Col 4: lines 53-65).
Regarding Claim 10, Collazo teaches wherein the trial tibial component is configured to extend to a posterior-medial edge of a periphery of the resected proximal surface of the tibia (Fig 1 and Col 4: lines 53-65).
Regarding Claim 11, Collazo teaches wherein the trial tibial component is configured to completely cover the resected proximal surface of the tibia (Fig 1).  
Regarding Claim 12, Collazo teaches wherein the indicia (23) further comprise a mark (24) to visually indicate a location of a tibial bearing component when coupled to the tibial prosthesis.
Regarding Claim 13, Collazo teaches wherein the indicia comprise an area of visual and/or tactile contrast to a remainder of the trial tibial component (Fig 4).  
Regarding Claim 14, Collazo teaches wherein the indicia further comprise a void indicator (shown) to visually mark a relief of the tibial prosthesis with respect to the tibia upon implantation of the tibial prosthesis on the tibia.
Regarding Claim 15, Collazo teaches the device of claim 2.  Further, Collazo teaches selecting at least one of a size or position for the tibial prosthesis based upon the indicia (Col 5: lines 6-15); and implanting the tibial prosthesis on the resected tibial surface.
Regarding Claim 16, Collazo teaches wherein the one or more features of the tibial prosthesis further including at least one of a peripheral wall (17) and a relief of the tibial prosthesis with respect to the tibia upon implantation of the tibial prosthesis on the tibia.  
Regarding Claim 17, Collazo teaches wherein selecting at least one of the size or position includes sizing the tibial prosthesis with reference to one or more edges of the resected tibial surface and the indicia (Col 4: lines 51-65).
Claim(s) 2, 7 & 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carson (US 6,974,481).

    PNG
    media_image3.png
    305
    456
    media_image3.png
    Greyscale

Regarding Claim 2, Carson teaches a system comprising: 
a tibial prosthesis (Col 8: lines 9-12 teaches a tibial implant) configured for implantation on a resected proximal surface of a tibia, the tibial prosthesis having one or more features including at least one of a home axis extending anterior-posterior between a medial compartment and a lateral compartment, one or more pegs (Col 10: lines 16-18), and a chamfer; 
and a tibial trial component (10) for one or more of sizing or orienting the tibial prosthesis, the tibial trial component comprising: a distal surface configured for positioning on the resected proximal surface of the tibia (Col 10: lines 7-10); a proximal surface generally opposite the distal surface; a periphery extending generally between the distal surface and the proximal surface (Fig 2); and indicia (16) referencing the one or more features of the tibial prosthesis (Col 10: lines 7-10).
Regarding Claim 7, as best understood (see 112 rejection), Carson teaches wherein the indicia (16) that references the one or more pegs comprises one or more peg hole locators (Col 10: lines 7-10).  
Regarding Claim 8, Carson teaches wherein the one or more peg hole locators each comprise a drill guide (Col 10: lines 7-10);

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 3, 18 & 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Collazo et al. (US 5,782,925) in view of Baldwin et al. (US RE37,277).
Regarding Claims 3 & 18, as set forth supra, Collazo discloses the invention substantially as claimed. Further, Collazo teaches a tibial bearing component (7) configured to couple to the tibial prosthesis. 
 However, Collazo does not disclose wherein a lateral portion of the periphery is asymmetrically shaped with respect to a medial portion of the periphery.
Baldwin teaches a tibial prosthetic in the same field of endeavor.  Said tibial prosthesis comprising an asymmetrically shaped tibial baseplate (Fig 2) to better approximate the shape of the resected tibial plateau.  Said asymmetric shape maximizes contact with the bone and therefore improves strength while minimizing prosthesis overhang (Col 3: lines 20-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tibial trial and tibial prosthesis, as taught by Collazo, with the asymmetric shape, as taught by Baldwin, in order to create an implant which better approximates the resected tibia and maximizes contact with the tibial bone in order to improve strength of the device while minimizing tibial prosthesis overhang (Col 3: lines 20-40).
Regarding Claim 19, the combination teaches wherein the one or more features of the tibial prosthesis include at least one of a home axis (inherent axis extending in the AP direction) extending anterior-posterior between a medial compartment and a lateral 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774